- 3 Case 4:19-cv-02641 Document 2 Filed on 07/17/19 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE Southern DISTRICT OF TEXAS them istrict of Texas

‘HovSton_ DIVISION FILED

Nothan Lee Wenzel 2075309

Plaintiff’s name and JD Number

LOCT. Eller Unit
Place of Confinement .
Brian Collier
Executive Oo; rector

v. Texas heat. ot Crinvtnal, Fucs fice

Price Dauiel Bidg- i
2909 West 14™st-, & “Floor

Austin Tx 2270(

Defendant’s name ‘and address

 

nited States Courts

JUL 17 2019

David J. Bradley, Clerk of Court

CASE NO.

 

(Clerk will assign the number)

APPLICATION TO PROCEED
IN FORMA PAUPERIS

I, Al a Thain Ud enzel declare, depose, and say I am the Plaintiff in the above entitled case. In support
of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe!

am entitled to relief.

‘I, further declare the responses which I have made to the questions and instructions below are true.

JL -Have you received, within the last 12 months, any money from any of the following sources?
a. Business, profession or from self-employment? Yes [7] Noe
b. Rent payments, interest or dividends?. Yes [7] No BS
c. Pensions, annuities or life insurance payments? Yes [J No i,
d, Gifts or inheritances? Yes []
e. Family or friends? Yes [7] No oD
f. Any other sources? Yes [J No oe

If you answered YES to any of the questions above, describe each source of money and state
the amount received from each during the past 12 months.

My sister bisa Vessilico prdewd'zo2 wertrof
hy GIlk Farr wee Phe row lt Eau: hn Marck _-

 

2. Do you own cash, or do you have money in a checking or savings account, » including any funds
in prison accounts?
Yes OI No [ a

o_

If you answered YES to any of the questions above, state the total value of the items owned.

 

 

' Pr ATCIFP (REV. 9/02)
_# Case 4:19-cv-02641 Document 2 Filed on 07/17/19 in TXSD Page 2 of 2

3, Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
ordinary household furnishings and clothing?

Yes 0 No

\
If yo\ answered YES, describe the property and state its approximate value.

 

 

I understand a false statement in answer to any question in this affidavit will subject r me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing i is true and correct.
(28 U. S.C, §1746).

Signed this the __- 1S '_day of Jul J 2054.

Hater. wen h 1075-209

Signature of Plaintiff ~ ID Number —

YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
LAW LIBRARY AT YOUR PRISON UNIT. ~

 

2 wvATCIFP (REV. 9/02)
